Citation Nr: 1638250	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-28 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to an initial evaluation in excess of 10 percent for osteoarthritis of 
the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from July 1984 to December 1984, October 1987 to March 1988, and from November 1988 to August 2007.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in June 2012, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1. A chronic right knee disability was not manifest in active service or within one year of service discharge; any current right knee disability is not otherwise etiologically related to such service.

2. Osteoarthritis of the left knee is not manifest by flexion limited to 45 degrees or less, extension limited to 10 degrees or more, instability, subluxation or ankylosis of the knee joint or other impairment of the tibia or fibula.  There is noncompensable limitation of left knee motion.


CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated by active duty service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).

2. The criteria for an initial evaluation in excess of 10 percent for osteoarthritis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5257, 5260, and 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded two VA examinations in conjunction with her appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of evaluating the Veteran's left knee disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of the functional effects of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
    
To the extent the VA examinations of record are not adequate for the purposes of determining service connection, the Board remanded the appeal in June 2012 in order to provide the Veteran an new VA examination and to obtain an etiological opinion.  This examination was scheduled for July 2012; however, the Veteran failed to report for the VA examination and has neither provided good cause for doing so nor requested the examination be rescheduled.  When the Veteran fails to report for an examination scheduled in conjunction with an original claim for service connection, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (b) (2015).  As such, the Board finds there has been substantial compliance with the June 2012 remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

I. Service Connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disabilities, including arthritis, may be presumed to have been incurred in service where present to a compensable degree within 1 year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran contends her current right knee disability is related to her active military service.  Specifically, she asserts that her right knee disability is a direct result of repeated trauma caused by the constant running she performed during physical training since 1975.

While the evidence reveals that the Veteran currently suffers from degenerative arthritis of the right knee, the competent, probative evidence of record does not etiologically link the Veteran's current disability to her service or any incident therein.  Service treatment records are generally absent complaints of, or treatment for, a right knee condition.  While a January 2007 Report of Medical History notes subjective complaints of right knee pain when climbing stairs, though no diagnosis of a right knee disability was rendered nor treatment provided.  At an April 2007 VA general medical examination, the Veteran reported occasional recurring knee pain when going upstairs, but had no complaints regarding her knees at the time.  Radiological testing was normal for the right knee, and no diagnosis was established for the right knee.  Based on this evidence, the Board finds that a chronic right knee disability was not manifest during the Veteran's active service.

Furthermore, as the Veteran was not diagnosed with arthritis of the right knee until June 2011, more than one year after separation from service, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).  Finally, the Board has considered whether service connection may be awarded for arthritis of the right knee based on continuity of symptomatology.  See 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, while the Veteran did report occasional right knee pain while climbing stairs during service, she denied any right knee complaints at the April 2007 VA examination.  Even though the evidence establishes occasional, intermittent pain and/or weakness of the right knee, especially when climbing stairs, such evidence is insufficient to establish service connection based on continuity of symptomatology.

The Veteran has not submitted a competent medical opinion linking her currently diagnosed right knee disability to her period of active service, and neither the April 2007 nor June 2011 VA examination reports contain an etiological opinion.  As discussed above, another VA examination was scheduled in July 2012 in order to obtain such an opinion, but the Veteran failed to report for this examination.  Therefore, the record is void of any competent medical opinion linking the Veteran's current degenerative arthritis of the right knee to her period of active service.

The Board acknowledges the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain and weakness; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  Accordingly, the Board assigns a little probative value to the Veteran's assertions of the etiology of her disability.

In sum, there is no competent medical evidence or opinion of record to support the Veteran's assertion that her currently diagnosed degenerative arthritis of the right knee is etiologically related to her active service, to include running during training exercises.  Despite being provided multiple opportunities to submit a positive nexus opinion from a medical professional, she has not done so, and failed to report for a July 2012 VA examination intended to obtain an etiological opinion.  Presumptive service connection is not warranted, as arthritis of the right knee was not manifest within one year of service discharge, and there is no evidence of continuity of symptomatology on which to grant a claim of service connection on this basis.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a right knee disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

II. Increased Initial Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (a "staged rating").  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for osteoarthritis of the left knee was awarded by the October 2007 rating decision on appeal, and a noncompensable evaluation assigned.  In an August 2008 rating decision, the Veteran was awarded a 10 percent evaluation for her left knee disability throughout the appeal period based on x-ray evidence of arthritis of the left knee joint with objective evidence of noncompensable limitation of motion.  See 38 C.F.R. §§ 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2015).  She asserts an evaluation greater than 10 percent is warranted throughout the appeal period.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  With any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under Diagnostic Codes 5003-5010 and Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) without violating the prohibition of pyramiding of ratings.  It was specified that, for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

Finally, the normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2015). 

As noted above, the Veteran's left knee disability has been evaluated as 10 percent disabling throughout the appeal period.  Having reviewed the evidence of record, the Board finds that an increased initial evaluation is not warranted at any stage during the appeal based on limitation of motion or impairment of the tibia or fibula, nor is a separate evaluation warranted based on other impairment of the left knee joint.  See Fenderson, 12 Vet. App. 119.  

Turning to the record, at an April 2007 VA examination, the Veteran reported no complaints regarding the left knee at the time, but did note occasional recurring knee pain when going up stairs.  The pain was not debilitating, and no weakness, fatigability, decreased endurance, incoordination or flare-ups were claimed.  Objective testing revealed flexion of the left leg to 90 degrees with full extension to zero degrees.  There was no pain, weakness, fatigability, decreased endurance, or incoordination noted, and no additional pain following repetitive motion. 

At a June 2011 VA examination, the Veteran reported weakness, stiffness, giving way, lack of endurance, tenderness and pain without swelling, heat, redness, locking, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  She also reported flare-ups precipitated by physical activity, stress, and ascending and descending stairs.  Objective examination revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Range of motion testing revealed full flexion and extension to 140 degrees and zero degrees, respectively, without limited motion due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  All stability tests were within normal limits for the left knee.

The Board notes there is no medical evidence applicable to the Veteran's claim dated after the June 2011 VA examination.  While this is a lengthy period of time, as discussed above, the Board previously remanded the Veteran's claim for an additional examination, which was scheduled in July 2012.  However, as the Veteran failed to report for this examination, additional information regarding the severity of the Veteran's left knee disability could not be obtained.  

Absent evidence of compensable limitation of motion either on flexion or extension, or evidence of ankylosis, or impairment of the tibia, fibula, or meniscus, an evaluation in excess of 10 percent is not warranted based on limitation of motion or impairment of the knee joint, tibia, or fibula, at any point during the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258-5263.  The Board acknowledges the Veteran's subjective complaints of weakness and giving way of the left knee.  However, objective testing found no evidence of instability or subluxation of the left knee joint; therefore, a separate evaluation under Diagnostic Code 5257 is not warranted.

The Board acknowledges the Veteran's complaints of pain through her ranges of motion. However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the left knee to a compensable level and, as such, does not serve as a basis for an evaluation in excess of 10 percent at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for her service-connected left knee disability based on limitation of motion at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to this portion of the appeal.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As a preponderance of the evidence is against an increased evaluation at any point during the appeal period this rule does not apply and the claim must be denied.

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's left knee disability (e.g., pain, weakness, and stiffness of the knee that does not result in compensable loss of functional motion or other impairment of the left knee joint) are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted based on symptoms related to service-connected osteoarthritis of the left knee, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Service connection for a right knee disability is denied.

An initial evaluation in excess of 10 percent for osteoarthritis of the left knee is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


